DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 REBECCA PETRUZZI-ROGERS n/k/a REBECCA STEVENS ROGERS,
                       Appellant,

                                     v.

                          TERRY S. PETRUZZI,
                              Appellee.

                               No. 4D20-1393

                               [May 27, 2021]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox, Judge; L.T. Case No.
312018DR000458.

    A. Julia Graves of the Law Office of A. Julia Graves, P.A., Vero Beach,
for appellant.

   Stephen Isherwood of Apfelbaum Law, Port St. Lucie, for appellee.

PER CURIAM.

   Affirmed.

GROSS, GERBER, and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.